Citation Nr: 1711053	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  07-18 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 2000 to February 2006.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Philadelphia, Pennsylvania, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

In March 2009, the Board remanded the case for additional development and in February 2016, the Board, among other things, remanded the issues of entitlement to service connection for a left eye disability and a bilateral knee disability.

A December 2016 rating decision granted entitlement to service connection for a left dry eye and blepharism.  As this is a full grant of benefits, the issue of entitlement to service connection for a left eye disability is no longer on appeal.

The issue of entitlement to service connection for a bilateral knee disability is once again before the Board.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.


REMAND

In February 2016, the Board remanded the appeal for a VA orthopedic examination and opinion regarding the etiology of any current knee disability.  In March 2016, following an examination of the Veteran which indicated that his only current knee disability was bilateral patellofemoral pain syndrome, the examiner opined that it was less likely than not that patellofemoral pain syndrome was incurred in or caused by service.  The examiner indicated that prior to rendering his opinion, he had reviewed the service treatment records and "all records...in VBMS."

Significantly, the Board's review of the Virtual VA electronic claims file shows a November 2009 VA treatment record where, after examining the Veteran following complaints of bilateral knee pain, a VA physician assistant diagnosed the Veteran with degenerative joint disease of the knees.  See p.208 in October 26, 2016 CAPRI entry appearing in Virtual VA.

The existence of a current disability is the cornerstone of a claim for VA disability compensation and the current disability requirement may be satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, the present appeal arises from a claim received in March 2006.

Hence, since there is some question as to whether the examiner reviewed the Virtual VA file and he did not address whether the diagnosis of degenerative joint disease of the knees was in any way related to service, an addendum opinion is required.

Accordingly, the case is REMANDED for the following action:

1.  Forward the entire claims file in electronic records, consisting of both the Virtual VA and VBMS electronic claims files, and a copy of this remand to the examiner who prepared the March 2016 VA examination or, if that examiner is unavailable, to another suitably qualified VA examiner.  If additional examination is indicated, it should be scheduled in accordance with applicable procedures.

The examiner must indicate that he or she reviewed both the Virtual VA and VBMS electronic claims files.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that the Veteran's November 2009 diagnosis of degenerative joint disease of the knees is in any way related to service.  A complete rationale should accompany any opinion provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale should be provided for that conclusion.

2.  After completion of the above, readjudicate the claim.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

